Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2007

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4854




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Williams" (2007). 2007 Decisions. Paper 1647.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1647


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 05-4854




                           UNITED STATES OF AMERICA

                                            v.

                               SHANNON WILLIAMS,
                                            Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                  (D.C. No. 03-cr-00292)
                          District Judge: Hon. Sylvia H. Rambo


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 19, 2007

          Before: SLOVITER, RENDELL, and CUDAHY,* Circuit Judges

                                (Filed: February 8, 2007)

                                       OPINION




CUDAHY, Circuit Judge.

     Shannon Williams appeals his sentence, arguing both that the district court


                 *
                    Hon. Richard D. Cudahy, United States Senior Circuit
          Judge for the United States Court of Appeals for the Seventh
          Circuit, sitting by designation.
improperly imposed a sentence based on facts found by the court rather than a jury, and

that the district court vindictively increased his sentence in retaliation for an earlier

successful appeal. We affirm.

       Because we write primarily for the parties, who are already aware of the

circumstances of the case, we will set forth only those facts necessary to our decision.

Williams entered a conditional guilty plea to one count of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1). Because the district court found

that Williams committed his crime after being convicted of, among other things,

aggravated assault, the Sentencing Guidelines specified a base offense level of twenty.

U.S.S.G. § 2K2.1(a)(4). The court also raised Williams’s offense level by four because it

found that he possessed the firearms in connection with another felony offense,

possession of crack cocaine with intent to deliver it. Id. § 2K2.1(b)(5). Together with a

three-level reduction for acceptance of responsibility, Williams had a total offense level

of twenty-three, a criminal history category of III, and a Sentencing Guidelines range of

forty-six to fifty-seven months in prison. On October 13, 2004, the district court

sentenced Williams to fifty-four months in prison to run concurrently with a two-to-four

year sentence he was at that time serving in state prison for possession of crack cocaine

with intent to deliver it.

       Williams appealed. Before the appeal was decided, the Supreme Court decided

United States v. Booker, 543 U.S. 220 (2005), which held that the mandatory Sentencing



                                               2
Guidelines violated the Sixth Amendment by increasing the maximum sentence to which

a defendant could be subjected on the basis of facts that were not charged in an

indictment and admitted by the defendant or found by a jury to have been proven beyond

a reasonable doubt, id. at 232-34. Relying on United States v. Davis, 407 F.3d 162, 165-

66 (3d Cir. 2005) (en banc), we remanded Williams’s case for resentencing under the

now-advisory Sentencing Guidelines. United States v. Williams, 417 F.3d 373, 378 (3d

Cir. 2005).

       The district court resentenced Williams on October 25, 2005, applying the same

enhancements and reductions as before. However, Williams was no longer serving his

state sentence for crack possession. Although he had apparently not completed the

sentence (indeed, he had only served seven months of a two-to-four year sentence), the

state prison authorities had nonetheless released him to federal custody and he was “not

now serving a state charge.” (App. at 49-50.) The reason for this odd state of affairs was

unclear–in fact, the court urged that “if anybody can figure out what the state is doing,”

that person should let the court know (id. at 50)–and remains unclear. At any rate, the

court believed that there was no way to make a federal sentence run concurrently with a

state sentence that was not being served, so instead of specifying that Williams’s federal

sentence should run concurrently with another sentence, it reduced Williams’s sentence

seven months for the time he had already served in state prison pursuant to U.S.S.G. §

5G1.3(b)(1). (App. at 56.) The court therefore sentenced Williams to forty-seven months



                                             3
in prison.

       Williams now appeals his sentence again. He urges, first, that the district court

improperly imposed his sentence on the basis of facts that were not charged in an

indictment and either admitted by him or found by a jury beyond a reasonable doubt, and

second, that the district court vindictively failed to specify that his sentence would run

concurrently with his state sentence for crack possession. The first argument, that the

facts used to enhance his sentence had to be found by a jury, misunderstands post-Booker

federal sentencing. The Booker Court held that the Sixth Amendment required any facts

that increased a defendant’s possible maximum sentence to be both charged in an

indictment and either admitted by the defendant or proved to a jury beyond a reasonable

doubt, and also that mandatory application of the Sentencing Guidelines violated the

Sixth Amendment. Booker, 543 U.S. at 232-234. However, the remedy Booker ordered

was not that all factfinding be subject to Sixth Amendment procedures, but rather that the

Sentencing Guidelines should not bind the district courts and hence should no longer

determine the maximum sentence for Sixth Amendment purposes. See id. at 233 (“If the

Guidelines as currently written could be read as merely advisory provisions that

recommended, rather than required, the selection of particular sentences in response to

differing sets of facts, their use would not implicate the Sixth Amendment.”); id. at 258-

60 (severing from the Sentencing Reform Act 18 U.S.C. §§ 3553(b)(1) and 3742(e), the

provisions that made the Sentencing Guidelines mandatory). The district court knew that



                                              4
the guidelines were no longer binding upon it when it sentenced Williams (see App. at

43-44, 47), and consequently the judicial factfinding did not violate the Sixth

Amendment.

       This leaves Williams’s second argument, that the district court’s decision not to

specify that his sentence was to run concurrently with any other sentence was made

vindictively, in retaliation for his successful appeal of his previous sentence. The Due

Process Clause forbids courts to deliberately punish a successful appeal by imposing a

harsher sentence after remand. Alabama v. Smith, 490 U.S. 794, 798 (1989), citing North

Carolina v. Pearce, 395 U.S. 711, 725 (1969). The key issue is the court’s motive.

United States v. Esposito, 968 F.2d 300, 303 (3d Cir. 1992). It is presumed that a

retaliatory motive underlies an increased sentence where there is a reasonable likelihood

that the increased sentence was vindictively imposed; the presumption is rebutted if a

court offers objective reasons for the sentence. Pearce, 395 U.S. at 726; Esposito, 968
F.2d at 305. In other situations, no presumption applies and the defendant must present

affirmative evidence that her sentence was imposed in retaliation for a successful appeal.

Smith, 490 U.S. at 799-800; Esposito, 968 F.2d at 305.

       Williams has not argued why we should presume vindictiveness in the present

case, but even if we were to do so the district court rebutted any presumption by

explaining that although it did not want to impose a consecutive sentence it believed that

Williams’s release from state custody precluded a concurrent sentence. (App. at 49-52.)



                                             5
Even if the court’s understanding of the conditions under which it could impose

concurrent sentences was legally erroneous (a question which we do not decide),1 the

reasons it offered for its choice of sentence were objectively reasonable and free of

vindictive motive. Indeed, since the state has surrendered custody of Williams, the

consecutive sentence has not yet even injured Williams, and may turn out to be

completely harmless.2

       The sentence is affirmed.




                   1
                     It is unclear whether the district court could have imposed a
            concurrent sentence. Federal statutes permit courts to specify a
            concurrent or consecutive sentence “[i]f multiple terms of imprisonment
            are imposed on a defendant at the same time, or if a term of
            imprisonment is imposed on a defendant who is already subject to an
            undischarged term of imprisonment.” 18 U.S.C. § 3584(a). The Circuits
            are split on whether this statute prevents the imposition of a sentence
            consecutive to a state sentence where the state sentence has yet to be
            imposed. See United States v. Andrews, 330 F.3d 1305, 1306-07 (11th
            Cir. 2003) (collecting cases). At any rate, Williams did not raise the
            permissibility of a concurrent sentence either below or in this court.
                   2
                      Williams may fear that the state prison authorities released him
            in order to prevent federal prison authorities from crediting him for time
            served on his state sentence. If that is happening, there may ultimately
            be little the federal government can do about it, given the criminal law
            principle of dual sovereignty. Cf. Taylor v. Sawyer, 284 F.3d 1143, 1151
            (9th Cir. 2002). But Williams can still seek to have state prison
            authorities credit his federal time served against his state sentence, and
            if the state prison authorities reacquire custody of Williams before he has
            completed his federal sentence Williams could arguably ask the federal
            prison authorities to make his sentence effectively concurrent by
            designating the relevant state prison as the official federal detention
            facility. See id. at 1148-49, citing Bureau of Prisons Policy Statement
            § 5160.04; Romandine v. United States, 206 F.3d 731, 738 (7th Cir.
            2000), citing 18 U.S.C. § 3621(b).

                                                6